COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00871-CV
Style:                    Playa Vista LP, Morgan-Multi Family LLC, and Scott Morgan
                          v. Lakeside Re, LP, GSRE, Inc., and Avi Ron
Date motion filed*:       July 15, 2015
Type of motion:           Agreed Motion to Dismiss
Party filing motion:      Appellants
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On May 15, 2015, the Clerk of this Court notified the parties that this appeal was
          stayed pursuant to the Suggestion of Bankruptcy filed by the appellees on May 14,
          2015, and that the Court would take no further action until the parties move to reinstate
          after the bankruptcy has concluded. Accordingly, although it is agreed, the appellants’
          motion to dismiss is denied without prejudice to refiling after a motion to reinstate
          this appeal has been filed attaching the bankruptcy court’s order lifting the stay or
          terminating the bankruptcy. See TEX. R. APP. P. 8.3(a).

Judge’s signature: _/s/ Laura Carter Higley
                   

Date: July 21, 2015




November 7, 2008 Revision